DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination “….the second gate insulating film having a second hydrogen content greater than the first hydrogen content….” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Regarding claim 1, OH (US 2021/0020628 A1) discloses, A three-dimensional semiconductor device (Fig. 1), comprising: a first substrate (100) ; a plurality of first transistors (TR1) on the first substrate, each of the plurality of first transistors including a first gate insulating film (GI1) on the first substrate, a first gate electrode (GE1) on the first gate insulating film, and a first source/drain region (SD1) on the first substrate at both sides of the first gate electrode ; a second substrate (200) on the plurality of first transistors; a plurality of second transistors (TR2) on the second substrate, each of the plurality of second transistors including a second gate insulating film (GI2) on the second substrate, a second gate electrode (GE2) on the second gate insulating film, and a second source/drain region (SD2)  on the second substrate at both sides of the second gate electrode, and an interconnection portion (300) electrically connecting the plurality of first transistors and the plurality of second transistors but fails to disclose, the first gate insulating film having a first hydrogen content and the second gate insulating film having a second hydrogen content greater than the first hydrogen content. 
YAMAZAKI  (US 2017/0294541 A1) (Fig. 26 as annotated below) discloses, 
	
    PNG
    media_image1.png
    551
    1138
    media_image1.png
    Greyscale

A  semiconductor device, comprising: a first substrate (as shown); a plurality of first transistors (300, 301)  on the first substrate, each of the plurality of first transistors (300, 301)  including a first gate insulating film  on the first substrate, a first gate electrode on the first gate insulating film, and a first source/drain region on the first substrate at both sides of the first gate electrode (respective gate electrode, gate insulating film and source/drain regions of 300 & 301);a second substrate  on the plurality of first transistors (as shown) ; a plurality of second transistors (200, 201) on the second substrate, each of the plurality of second transistors including a second gate insulating film on the second substrate, a second gate electrode on the second gate insulating film, and a second source/drain region on the second substrate at both sides of the second gate electrode (respective gate electrode, gate insulating film and source/drain region of transistors 200 & 201) but YAMAZAKI also fails to disclose, the first gate insulating film having a first hydrogen content; the second gate insulating film having a second hydrogen content greater than the first hydrogen content and therefore, fails to cure deficiencies of OH.
Although Nabatame et al. (US 2006/0091474), para [0018] merely discloses, some of the hydrogen may reach the underlaying gate insulator while exposing transistor  to high-temperature hydrogen atmosphere but Nabatame fails to disclose the second gate insulating film having a second hydrogen content greater than the first hydrogen content in the claimed context.
It would not have been obvious to combine OH, Yamazaki & Nabatame to disclose the above limitations in the claimed context.
With respect to claims 12 & 17, the prior art made of record does not disclose or suggest either alone or in combination “…a hydrogen content of the second gate insulating film being 10% or more greater than a hydrogen content of the first gate insulating film….” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Regarding claim 12, YAMAZAKI  (US 2017/0294541 A1) (Fig. 26 as annotated above) disclose,  A three-dimensional semiconductor device (Fig. 26) , comprising: a first substrate (as shown); a plurality of first transistors (300, 301) on the first substrate, each of the plurality of first transistors having a first gate insulating film and a first gate electrode on the first gate insulating film (respective gate insulating film and   gate electrode of 300, 301 as shown); a second substrate (as shown) on the plurality of first transistors; a thickness of the second substrate being less than a thickness of the first substrate (as seen); a plurality of second transistors (200, 201) on the second substrate, each of the plurality of second transistors having a second gate insulating film and a second gate electrode on the second gate insulating film (respective gate insulating film and  gate electrode, of 200 & 201) ; a plurality of first conductive lines (as shown) between the plurality of first transistors and the second substrate, the plurality of first conductive lines being electrically connected to the plurality of first transistors; a plurality of second conductive lines (as shown) on the plurality of second transistors and electrically connected to the plurality of second transistors; and a through-via (as shown) penetrating through the second substrate and connecting (electrically) the plurality of first conductive lines and the plurality of second conductive lines but fails to disclose, the second gate insulating film and the first gate insulating film having a same dielectric material and a hydrogen content of the second gate insulating film being 10% or more greater than a hydrogen content of the first gate insulating film.
 Meanwhile, OH discloses, the first insulating film (GI1) and the second insulating film (GI2)  may be of same material (see para [0029], [0039]). It would have been obvious to select the material of the second insulating film same as the material of the first gate insulating film, according to disclosing of OH, in order to simplify the manufacturing process. 
OH & YAMAZAKI still fails to disclose, a hydrogen content of the second gate insulating film being 10% or more greater than a hydrogen content of the first gate insulating film.
Although Nabatame et al. (US 2006/0091474), para [0018] merely discloses, some of the hydrogen may reach the underlaying gate insulator while exposing transistor  to high-temperature hydrogen atmosphere but Nabatame fails to disclose the second gate insulating film having a second hydrogen content greater than the first hydrogen content in the claimed context.
It would not have been obvious to combine OH, Yamazaki & Nabatame to disclose the above limitations in the claimed context.
Regarding claim 17, YAMAZKI (see Fig. 26 above) disclose, A three-dimensional semiconductor device, comprising: a first substrate (as shown) ; a plurality of first transistors (300, 301) each having a first gate insulating film on an upper surface of the first substrate and a first gate electrode on the first gate insulating film (as shown) ; a second substrate(as shown)  on the plurality of first transistors, a thickness of the second substrate being lower than a thickness of the first substrate (as seen) ; a plurality of second transistors (200, 201) each having a second gate insulating film on an upper surface of the second substrate and a second gate electrode on the second gate insulating film (gate insulating film and gate electrodes of 200, 201), and an interconnection portion (as shown) electrically connecting the plurality of first transistors and the plurality of second transistors but fails to disclose, the second gate insulating film and the first gate insulating film having a same dielectric material and a hydrogen content of the second gate insulating film being 10% or more greater than a hydrogen content of the first gate insulating film; 
Meanwhile, OH discloses, the first insulating film (GI1) and the second insulating film (GI2)  may be of same material (see para [0029], [0039]). It would have been obvious to select the material of the second insulating film same as the material of the first gate insulating film, according to disclosing of OH, in order to simplify the manufacturing process. 
OH & YAMAZAKI still fails to disclose, a hydrogen content of the second gate insulating film being 10% or more greater than a hydrogen content of the first gate insulating film.
Although Nabatame et al. (US 2006/0091474), para [0018] merely discloses, some of the hydrogen may reach the underlaying gate insulator while exposing transistor  to high-temperature hydrogen atmosphere but Nabatame fails to disclose the second gate insulating film having a second hydrogen content greater than the first hydrogen content in the claimed context.
It would not have been obvious to combine OH, Yamazaki & Nabatame to disclose the above limitations in the claimed context.
Claims 2-11 are allowed being dependent on claim 1.
Claims 13-16 are allowed being dependent on claim 12.
Claims 18-20 are allowed being dependent on claim 17.
The closest prior art of record is OH et al. (US 2021/0020628 A1). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. YAMANI et al. (US 2018/0033892 A1) discloses a device comprising a plurality of first transistor on a first substrate, plurality of second transistor on a second substrate disposed on the plurality of first transistor and  with respective gate insulating films. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.R/               Examiner, Art Unit 2813                                                                                                                                                                                         
/SHAHED AHMED/Primary Examiner, Art Unit 2813